*293The opinion of the court was delivered by
Sullivan, S. J. A. D.
We are satisfied that the dismissal of plaintiff’s suit for divorce should be affirmed. The alleged acts of cruelty committed by defendant on which plaintiff bottomed his claims of extreme cruelty and constructive desertion admittedly took place while the parties were domiciled in New York.
We are in full accord with the holding in Fitzgerald v. Fitzgerald, 66 N. J. Super. 277, 284 (Ch. Div. 1961) that where all of the acts of extreme cruelty occurred while the parties were domiciled in a State which does not recognize such acts as constituting a cause of action for absolute divorce, they cannot constitute a basis of a cause of action for divorce in New Jersey either on the ground of extreme cruelty or constructive desertion. See N. J. S. 2A:34-10(2).
Affirmed.